Exhibit 10.15

 

ACTUANT CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

McDermott Will & Emery LLP

Chicago



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

SECTION 1

     1   

Definitions

     1   

SECTION 2

     5   

Participation

     5   

2.1     Participation

     5   

2.2     Termination of Participation

     5   

SECTION 3

     6   

Company Contributions

     6   

SECTION 4

     6   

Notional Investment of Contributions

     6   

SECTION 5

     7   

Accounting

     7   

5.1     Participants’ Accounts

     7   

5.2     Participants Remain Unsecured Creditors

     7   

5.3     Accounting Methods

     7   

5.4     Reports

     8   

SECTION 6

     8   

Distributions

     8   

6.1     General Timing of Distributions

     8   

6.2     Form of Payment

     8   

6.3     Change of Control

     9   

6.4     Special Rule for Death

     9   

6.5     Forfeiture of Company Contributions

     10   

6.6     Beneficiary Designations

     10   

6.7     Payments to Incompetents

     10   

6.8     Undistributable Accounts

     10   

6.9     Committee Discretion

     11   

6.10   Withholding; Reporting

     11   

 

-i-



--------------------------------------------------------------------------------

SECTION 7

     11   

Participant’s Interest in Account

     11   

SECTION 8

     12   

Administration of the Plan

     12   

8.1     Plan Administrator

     12   

8.2     Committee

     12   

8.3     Actions by Committee

     12   

8.4     Powers of Committee

     12   

8.5     Decisions of Committee

     13   

8.6     Administrative Expenses

     14   

8.7     Eligibility to Participate

     14   

8.8     Indemnification

     14   

8.9     Currency

     14   

SECTION 9

     14   

Modification or Termination of Plan

     14   

9.1     Employers’ Obligations Limited

     14   

9.2     Right to Amend or Terminate

     15   

9.3     Effect of Termination

     15   

SECTION 10

     16   

General Provisions

     16   

10.1   Inalienability

     16   

10.2   Successors, Acquisitions, Mergers, Consolidations

     16   

10.3   Rights and Duties

     16   

10.4   No Right to Company Assets

     17   

10.5   No Enlargement of Employment Rights

     17   

10.6   Apportionment of Costs and Duties

     17   

10.7   Company Contributions Not Counted Under Other Employee Benefit Plans

     17   

10.8   Applicable Law

     17   

10.9   Responsibility for Legal Effect

     18   

10.10 Severability

     18   

10.11 Captions

     18   

 

-ii-



--------------------------------------------------------------------------------

ACTUANT CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Actuant Corporation, a Wisconsin corporation, maintains the Actuant Corporation
Supplemental Executive Retirement Plan (the “Plan”) for the benefit of a select
group of management and highly compensated employees of the Company and its
Affiliates. The Plan is intended to provide such employees with certain
supplemental retirement benefits. The Plan is an unfunded deferred compensation
plan that is intended to qualify for the exemptions provided in Sections 201,
301, and 401 of ERISA.

The Plan was originally established effective October 22, 2010, but taking into
account Compensation paid beginning September 1, 2010 as described in
Section 1.11.

The Plan is designed to comply with the American Jobs Creation Act of 2004, as
amended (the “Jobs Act”), Section 409A of the Code, and final Treasury
regulations and guidance issued thereunder. In the event of any inconsistency
between the terms of the Plan and the Jobs Act or Section 409A of the Code, the
terms of the Jobs Act and Section 409A of the Code shall prevail and govern.

SECTION 1

Definitions

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

1.1 “Administrator” shall mean the Company, as provided in Section 8.1.

1.2 “Affiliate” shall mean a corporation, trade or business which is, together
with the Company, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of
Section 414(b), (c) or (m) of the Code), but only for the period during which
such other entity is so affiliated with the Company.

1.3 “Age” means a Participant’s age in whole years as of the last day of the
Plan Year.

1.4 “Beneficiary” shall mean the person or persons entitled to receive benefits
under the Plan upon the death of a Participant, as provided in Section 6.6.

1.5 “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

1.6 “Change of Control” shall mean the date on which the first of the following
events occur:

 

-1-



--------------------------------------------------------------------------------

  (a) any one person or more than one person acting as a Group (within the
meaning assigned to such term in Treasury Regulation §§1.409A-3(i)(5)(v)(B) and
(vi)(D)) (excluding Affiliates) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) all or substantially all of the business or assets from the Company
(but in no event shall a Change of Control be deemed to have occurred where such
acquired assets have a total Gross Fair Market Value (as defined below) of less
than 40% of the total Gross Fair Market Value of all of the assets of the
Company immediately before such acquisition or acquisitions);

 

  (b) any one person or more than one person acting as a Group (excluding
Affiliates) acquires more than 50% of the total fair market value or total
voting power of stock of the Company, provided that if such person or persons
are considered either to own more than 50% of the total fair market value or
total voting power of the stock of the Company or to possess Effective Control
(as defined below) of the Company, the acquisition of additional stock or
control, respectively, of the Company by the same person or persons is not
considered to cause a Change of Control of the Company under this subsection
(b); or

 

  (c) (i) any one person, or (ii) a majority of the Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors as
constituted before the appointment or election.

“Effective Control” for purposes of this Plan means that any one person or more
than one person acting as a Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company, provided that if such person or
persons are considered either to own more than 50% of the total fair market
value or total voting power of the stock of the Company or to possess Effective
Control of the Company, the acquisition of additional stock or control,
respectively, of the Company by the same person or persons is not considered to
cause a change in the Effective Control of the Company. The term “Gross Fair
Market Value” shall mean the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. For purposes of determining stock ownership, the
attribution rules described in Section 318(a) of the Code shall apply and stock
underlying a vested option is considered owned by the individual who holds the
vested option, provided that if a vested option is exercisable for stock that is
not substantially vested (as defined by Treasury Regulation §§83-3(b) and (j)),
the stock underlying the option shall not be treated as owned by the individual
who holds the option. If payments from the Plan are made on account of a Change
of Control event described in subsection (a) or (b), above, that occur because
the Company or an Affiliate purchases its stock held by the Participant or
because the Company, an Affiliate, or a third party purchases

 

-2-



--------------------------------------------------------------------------------

a stock right held by the Company or Affiliate, or that are calculated by
reference to the value of the Company or Affiliate’s stock, such payments shall
be completed not later than 5 years after the Change of Control event. A Change
of Control shall be subject to such further rules, conditions, limitations,
restrictions, or clarifications prescribed under Section 409A of the Code,
including, without limitation, Treasury Regulation §§1.409A-3(i)(5)(v), (vi) and
(vii).

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing or superseding such section.

1.8 “Committee” shall mean the Supplemental Retirement Executive Plan Committee,
as it may be constituted from time to time.

1.9 “Company” shall mean Actuant Corporation, a Wisconsin corporation.

1.10 “Company Contributions” shall mean the amounts credited to Participants’
Accounts under the Plan pursuant to Section 3.

1.11 “Compensation” shall mean the base salary of a Participant for a Plan Year
beginning on or after September 1, 2010 and any bonuses paid to him or her under
any of the Company’s or Affiliate’s incentive or bonus plans during such Plan
Year. Any bonuses scheduled to be received by a Participant in the Plan Year
following his or her final Plan Year of active participation in the Plan and not
otherwise excluded below shall also be included as “Compensation” paid during
his or her final Plan Year. Notwithstanding the foregoing, “Compensation” shall
not include (a) any bonus or salary payments made pursuant to a Change of
Control, (b) any earnings accrued or bonuses paid under the Actuant Corporation
Medium Term Incentive Bonus Plan and the Actuant Corporation Long Term Incentive
Plan, and (c) any payments or income received from stock options, restricted
stock, or restricted stock units. With respect to any given Plan Year, the
Committee also retains discretion to include in “Compensation” any payments made
to a Participant by his or her employer prior to such employer becoming an
Affiliate.

1.12 “Disability” or “Disabled” shall mean the mental or physical inability of a
Participant to perform the regularly assigned duties of his or her employment,
provided that such inability (a) has continued or is expected to continue for a
period of at least 12 months and (b) is evidenced by the certificate of a
physician satisfactory to the Committee stating that such inability exists and
is likely to be permanent.

1.13 “Eligible Employee” shall mean any executive serving on the Executive
Leadership Team. Notwithstanding the foregoing, any executive serving on the
Executive Leadership Team but working outside the United States on a permanent
basis shall only be considered an “Eligible Employee” for the Plan Year if such
individual submits a request for participation no less than 30 days prior to the
beginning of the Plan Year and the Committee approves such request.

 

-3-



--------------------------------------------------------------------------------

1.14 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

1.15 “Participant” shall mean an Eligible Employee who (a) has become a
Participant in the Plan pursuant to Section 2.1 and (b) has not ceased to be a
Participant pursuant to Section 2.2.

1.16 “Participant’s Account” or “Account” shall mean as to any Participant the
separate account maintained on the records of the Company in order to reflect
his or her interest under the Plan.

1.17 “Plan” shall mean the Actuant Corporation Supplemental Executive Retirement
Plan, as set forth in this instrument and as hereafter amended from time to
time, and, to the extent (and only to the extent) required under Section 409A of
the Code, any other plan with which the Plan is required to be aggregated under
Section 409A of the Code. This Plan is intended to constitute an account balance
plan, as defined in Treasury Regulation §1.409A-1(c)(2)(i)(A).

1.18 “Plan Year” shall mean each 12-month period beginning September 1 and
ending the following August 31.

1.19 “Termination of Employment” shall mean the date of the Participant’s
separation from service (within the meaning of Treasury Regulation §§1.409A-1(h)
and 1.409A-2(i)(2)) for any reason, including by reason of death or Disability,
with the Company and its Affiliates, except that in applying Sections
1563(a)(1), (2), and (3) of the Code for purposes of determining the controlled
group of corporations under Section 414(b) of the Code, the language “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury
Regulation §1.414(c)-2 for purposes of determining trades or businesses (whether
or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Treasury Regulation §1.414(c)-2. The
employment relationship is treated as continuing intact while the Participant is
on military leave, sick leave, or other bona fide leave of absence if the period
of any such leave does not exceed six months, or if longer, so long as the
Participant retains the right to reemployment with the Company or an Affiliate
under an applicable statute or by contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company or an Affiliate. If
the period of leave exceeds six months and the Participant does not retain a
right to reemployment under an applicable law or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.

1.20 “Years of Service” shall be determined in accordance with the following
paragraphs:

 

-4-



--------------------------------------------------------------------------------

  (a) An Eligible Employee shall be credited with one (1) Year of Service for
each full, completed year of employment with the Company or an Affiliate. Full
years of employment shall be measured from the Eligible Employee’s most recent
employment date. Partial years of employment shall not be recognized. Years of
employment ending prior to the effective date of the Plan are included in
determining Years of Service.

 

  (b) If an Eligible Employee previously worked for the Company or an Affiliate,
terminated employment, and was subsequently reemployed by the Company or an
Affiliate, full years of employment accrued prior to the most recent
reemployment date shall not be counted as Years of Service, except as shall be
determined by the Committee in its sole discretion.

 

  (c) An Eligible Employee’s service with a predecessor employer shall not be
counted as Years of Service, except as shall be determined by the Committee in
its sole discretion.

For purposes of determining the amount of the Company Contribution to which a
Participant is entitled under Section 3, a Participant’s total Years of Service
for a Plan Year shall be determined as of the last day of such Plan Year.

SECTION 2

Participation

 

2.1 Participation

Each Eligible Employee shall become a Participant in the Plan as of the later
of: (a) September 1, 2010 or (b) the date on which the employee becomes an
Eligible Employee.

 

2.2 Termination of Participation

An Eligible Employee who has become a Participant shall remain a Participant
until his or her entire vested Account balance is distributed. However, an
Eligible Employee who has become a Participant may or may not be an active
Participant receiving a Company Contribution for a particular Plan Year,
depending upon whether he or she is still serving on the Executive Leadership
Team.

 

-5-



--------------------------------------------------------------------------------

SECTION 3

Company Contributions

The Company shall make a Company Contribution to the Plan for a Plan Year on
behalf of each Participant, provided that such Participant is serving on the
Executive Leadership Team on the last day of such Plan Year or incurred a
termination of employment with the Company and all Affiliates prior to the last
day of such Plan Year by reason of death, Disability, or another event approved
by the Committee in its discretion. The amount of the Company Contribution will
equal a percentage of the Participant’s Compensation for that Plan Year, and
such percentage of Compensation shall be based on the total of the Participant’s
Age and Years of Service, as determined in accordance with the following chart:

 

Age + Years of Service

   Percentage of Compensation

Less than 50

   3%

50-59

   4%

60-69

   5%

70 or more

   6%

Notwithstanding the foregoing, the Committee has the discretion to make a
Company Contribution to a Participant based on a fixed dollar amount or
percentage of pay other than the percentage set forth above as determined by the
Committee, so long as (a) such dollar amount or percentage is higher than the
amount or percentage that would otherwise apply based on the chart above; and
(b) the Committee communicates the new dollar amount or percentage to the
Participant in writing for each Plan Year in which the new dollar amount or
percentage applies.

An individual who first becomes a Participant during a Plan Year shall be
eligible to receive a Company Contribution for that Plan Year based on
Compensation paid during the entire Plan Year, so long as such Participant is
otherwise serving on the Executive Leadership Team on the last day of such Plan
Year or incurred a termination of employment with the Company and all Affiliates
prior to the last day of such Plan Year by reason of death, Disability, or
another event approved by the Committee in its discretion.

SECTION 4

Notional Investment of Contributions

The Administrator has designated one investment option, the Deemed Interest
Crediting Option, for the notional investment of Participants’ Accounts. All
Company Contributions made to the Plan, and the deemed interest attributable
thereto, shall be invested in the Deemed Interest Crediting Option. This
investment option is for recordkeeping

 

-6-



--------------------------------------------------------------------------------

purposes only and does not allow Participants to direct any Company assets (or,
if applicable, the assets of any trust related to the Plan).

Company Contributions shall be credited with deemed interest as of the end of
each month. A Participant’s monthly interest credit with respect to the portion
of the Participant’s Account that is attributable to the Participant’s service
with the Company or an Affiliate during a particular Plan Year shall be equal
to: (a) such portion of the Participant’s Account as of the first day of the
month, less any distributions of such portion of the Participant’s Account
during the month pursuant to Section 6, multiplied by (b) a rate equal to
one-twelfth of the applicable “Deemed Interest Rate.” The “Deemed Interest Rate”
shall be a rate of interest determined annually by the Committee prior to the
beginning of each Plan Year. The Deemed Interest Rate shall be announced to
Participants prior to the start of each Plan Year. The Deemed Interest Rate for
a Plan Year shall apply to all Company Contributions attributable to service
with the Company or an Affiliate during the applicable Plan Year for as long as
those contributions are maintained under the Plan.

SECTION 5

Accounting

 

5.1 Participants’ Accounts

For each Plan Year, at the direction of the Administrator, there shall be
established and maintained on the records of the Company, a “Company
Contribution Account” to reflect the Company Contributions made on the
Participant’s behalf during such Plan Year and the notional income attributable
thereto. Except as expressly modified, all accounts maintained for a Participant
are referred to collectively as the Participant’s “Account.”

 

5.2 Participants Remain Unsecured Creditors

All amounts credited to a Participant’s Account under the Plan shall continue
for all purposes to be a part of the general assets of the Company. Each
Participant’s interest in the Plan shall make him or her only a general,
unsecured creditor of the Company.

 

5.3 Accounting Methods

The accounting methods or formulae to be used under the Plan for the purpose of
maintaining the Participants’ Accounts, including the calculation and crediting
of notional income, shall be determined by the Administrator, in its sole
discretion. The accounting methods or formulae selected by the Administrator may
be revised from time to time. If a Participant has a question regarding the
accounting methods or formulae applicable to the

 

-7-



--------------------------------------------------------------------------------

maintenance of his or her Account, the Participant may submit a written request
to the Administrator for a written explanation and confirmation of such
accounting methods or formulae. However, no Participant or Beneficiary shall
have any right to examine books, records, or accounts of the Company in
connection with amounts payable under the Plan.

 

5.4 Reports

Each Participant shall be furnished with periodic statements of his or her
Account, reflecting the status of his or her interest in the Plan, at least
annually.

SECTION 6

Distributions

 

6.1 General Timing of Distributions

Payment of a Participant’s Account shall commence upon the expiration of the
six-month period following the Participant’s Termination of Employment. In the
event amounts under the Plan are payable in installments, the first annual
installment shall be delayed not less than six months after such Participant’s
Termination of Employment, with all other annual installment payments payable as
originally scheduled. During the delay in payment specified under this
Section 6.1, unpaid amounts shall continue to be credited with notional income.

 

6.2 Form of Payment

 

  (a)

Election. For each Plan Year in which a Participant is eligible to receive a
Company Contribution, the Participant shall submit a benefit election form as to
the form of payment for his or her Company Contribution (and associated notional
income) for such Plan Year. The Administrator, in its sole discretion, shall
determine the manner and deadlines for Participants to make these form of
payment elections, and such election shall become irrevocable on the December 31
immediately prior to the start of such Plan Year. For a Participant who first
becomes eligible to participate in the Plan in the middle of a Plan Year, the
Participant’s benefit election form must be submitted within the first 30 days
after becoming an Eligible Employee. Such election shall become irrevocable upon
the expiration of this 30-day period. If the Participant fails to complete a
benefit election form for a Plan Year, he or she shall receive his or her
benefit (and associated notional income) for such Plan Year in accordance with
his or her benefit election form for the immediately preceding Plan Year, and if
no such

 

-8-



--------------------------------------------------------------------------------

  benefit election form for the immediately preceding Plan Year exists, in the
form of a lump sum.

 

  (b) Forms of Payment. Payment (or installment payments) of a Participant’s
Account shall be made in cash. Subject to any acceleration of payments required
under this Section 6, a Participant may elect to receive such payment in one of
the following forms of payment upon such Participant’s Termination of Employment
commencing as of the date specified in Section 6.1: (i) a lump sum payment,
(ii) five annual installment payments, or (iii) ten annual installment payments;
provided, however, that a Participant who elects to receive annual installments
for five or ten years shall instead receive payment in a lump sum equal to the
balance then credited to his or her Account pursuant to and in accordance with
the applicable provisions of this Section 6 if: (A) such Participant’s
Termination of Employment occurs due to his or her death or Disability, or
(B) distribution to such Participant is accelerated due to a Change of Control.
If the Participant elected to receive five or ten annual installment payments,
subject to any acceleration of payments required under this Section 6, his or
her first installment shall be equal to 1/5th or 1/10th (respectively) of the
balance then credited to his or her Account that is attributable to service with
the Company or an Affiliate during the Plan Year with respect to which the
election relates. Each subsequent annual installment shall be paid to the
Participant in each of the Participant’s subsequent taxable years commencing
with such Participant’s second taxable year following the taxable year in which
his or her Termination of Employment occurred and ending in the Participant’s
taxable year in which the final annual installment is due. The amount of each
subsequent installment shall be equal to the balance then credited to the
Participant’s Account that is attributable to service with the Company or an
Affiliate during the Plan Year with respect to which the election relates,
divided by the number of annual installments remaining to be made. While a
Participant’s Account is in installment payout status, the unpaid balance
credited to the Participant’s Account shall continue to be credited with
notional income.

 

  (c) No Subsequent Change in Form or Timing of Payment. Notwithstanding any
provision of this Plan or Section 409A of the Code to the contrary, neither the
Participant nor the Company is permitted to change or revoke the form or timing
of payment with respect to a Participant’s Company Contributions on or after the
date on which such election becomes irrevocable.

 

-9-



--------------------------------------------------------------------------------

6.3 Change of Control

If there is a Change of Control, the balance then credited to a Participant’s
Account shall be distributed to him or her in a lump sum within 90 days after
the date of the Change of Control.

 

6.4 Special Rule for Death

If a Participant dies, the balance then credited to his or her Account shall be
distributed to his or her Beneficiary in a lump sum within 90 days after the
date of death.

 

6.5 Forfeiture of Company Contributions

If, prior to a Change of Control, the benefit of any Participant in the Plan
becomes subject to any “clawback” or similar forfeiture policy adopted by the
Company, then the portion of the Participant’s Account subject to such policy
may be forfeited at the discretion of the Committee.

 

6.6 Beneficiary Designations

Each Participant may, pursuant to such procedures as the Administrator may
specify, designate one or more Beneficiaries. A Participant may designate
different Beneficiaries (or may revoke a prior Beneficiary designation) at any
time by delivering a new designation (or revocation of a prior designation) in
like manner. Any designation or revocation shall be effective only if it is
received by the Administrator. However, when so received, the designation or
revocation shall be effective as of the date the notice is executed (whether or
not the Participant still is living), but without prejudice to the Administrator
on account of any payment made before the change is recorded. The last effective
designation received by the Administrator shall supersede all prior
designations. If a Participant dies without having effectively designated a
Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable to his or her surviving spouse, or, if the Participant
is not survived by his or her spouse, the Account shall be paid to his or her
estate.

 

6.7 Payments to Incompetents

If any individual to whom a benefit is payable under the Plan is a minor or
legally incompetent, the Committee shall determine whether payment shall be made
directly to the individual, any person acting as his or her custodian or legal
guardian under the Uniform Transfers to Minors Act, his or her legal
representative or a near relative, or directly for his or her support,
maintenance or education.

 

-10-



--------------------------------------------------------------------------------

6.8 Undistributable Accounts

Each Participant and (in the event of death) his or her Beneficiary shall keep
the Administrator advised of his or her current address. If the Administrator is
unable to locate a Participant to whom a Participant’s Account is payable under
this Section 6, the Participant’s Account shall be held in suspense pending
location of the Participant, without any prejudice to the Committee, the
Administrator, or the Company (and each of their respective authorized
delegates), as the case may be, including, without limitation, for any
additional tax liability resulting from such delay in payment, provided that
such unpaid amounts shall continue to be credited with notional income. If the
Administrator is unable to locate a Beneficiary to whom a Participant’s Account
is payable under this Section 6 within six (6) months (or such other period
during which payment must commence under this Section 6 or, if later, such other
period permitted under Section 409A of the Code) of the Participant’s death, the
Participant’s Account shall be paid to the Participant’s estate.

 

6.9 Committee Discretion

Within the specific time periods described in this Section 6, the Committee
shall have sole discretion to determine the specific timing of the payment of
any Account balance under the Plan. In addition and notwithstanding any contrary
provision of the Plan, the Committee, in its sole discretion, may cause the
balance credited to a Participant’s Account to be paid to him or her in a lump
sum at any time following the Participant’s termination of employment with the
Company and all Affiliates. Notwithstanding the foregoing, the Committee shall
retain and exercise such discretion reserved hereunder only to the extent such
retention and exercise of discretion does not violate the requirements of
Section 409A of the Code.

 

6.10 Withholding; Reporting

To the extent required by law in effect at the time any distribution is made
from the Plan, the Company shall withhold any taxes and such other amounts
required to be withheld. Further, to the extent required by law, the Company
shall report amounts deferred and/or amounts taxable under the Plan to the
appropriate governmental authorities, including, without limitation, to the
United States Internal Revenue Service.

SECTION 7

Participant’s Interest in Account

Subject to Sections 5.2 (relating to creditor status) and 9.2 (relating to
amendment and/or termination of the Plan), a Participant’s interest in the
balance credited to his or her Account shall become fully vested and
nonforfeitable at the earliest of the following dates:

 

-11-



--------------------------------------------------------------------------------

  (a) The date the Participant completes five Years of Service.

 

  (b) The date of the Participant’s death while in the employ of the Company or
an Affiliate.

 

  (c) The date of the Participant’s Termination of Employment by reason of
Disability.

 

  (d) The Participant’s attainment of age 60 while in the employ of the Company
or an Affiliate.

SECTION 8

Administration of the Plan

 

8.1 Plan Administrator

The Company is hereby designated as the administrator of the Plan (within the
meaning of Section 3(16)(A) of ERISA).

 

8.2 Committee

The Committee shall have the authority to control and manage the operation and
administration of the Plan. Any member of the Committee may resign at any time
by notice in writing mailed or delivered to the Secretary of the Company.

 

8.3 Actions by Committee

Each decision of a majority of the members of the Committee then in office shall
constitute the final and binding act of the Committee. The Committee may act
with or without a meeting being called or held and shall keep minutes of all
meetings held and a record of all actions taken by written consent.

 

8.4 Powers of Committee

The Committee shall have all powers and discretion necessary or appropriate to
supervise the administration of the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following powers:

 

  (a)

To interpret and determine the meaning and validity of the provisions of the
Plan and to determine any question arising

 

-12-



--------------------------------------------------------------------------------

  under, or in connection with, the administration, operation or validity of the
Plan or any amendment thereto;

 

  (b) To determine any and all considerations affecting the eligibility of any
employee to become a Participant or remain a Participant in the Plan;

 

  (c) To cause one or more separate Accounts to be maintained for each
Participant;

 

  (d) To cause Company Contributions and notional income to be credited to
Participants’ Accounts;

 

  (e) To establish and revise an accounting method or formula for the Plan, as
provided in Section 5.3;

 

  (f) To determine the manner and form in which any distribution is to be made
under the Plan;

 

  (g) To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

 

  (h) To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

 

  (i) To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan;

 

  (j) To arrange for annual distribution to each Participant of a statement of
benefits accrued under the Plan;

 

  (k) To establish a claims and appeal procedure satisfying the minimum
standards of Section 503 of ERISA pursuant to which individuals or estates may
claim Plan benefits and appeal denials of such claims;

 

  (l) To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and

 

  (m) To decide all issues and questions regarding Account balances, and the
time, form, manner, and amount of distributions to Participants.

 

-13-



--------------------------------------------------------------------------------

8.5 Decisions of Committee

Benefits under the Plan will be paid to a person only if the Committee or its
delegate decides in its discretion that the person is entitled to such benefits.
All actions, interpretations, and decisions of the Committee or its delegate
shall be conclusive and binding on all persons, and shall be given the maximum
possible deference allowed by law. No action at law or in equity shall be
brought to recover benefits under this Plan until the appeal rights herein
provided have been exercised and the Plan benefits requested in such appeal have
been denied in whole or in part. After exhaustion of the Plan’s claim
procedures, any further legal action taken against the Plan or its fiduciaries
by the Participant or other claimant must be filed in a court of law no later
than 120 days after the Committee’s final decision regarding the claim.

 

8.6 Administrative Expenses

Expenses incurred in the administration of the Plan by the Committee or
otherwise, including legal fees and expenses, shall be paid by the Company in
such proportions and allocations as the Committee determines.

 

8.7 Eligibility to Participate

No member of the Committee who is also an employee of an Company or an Affiliate
shall be excluded from participating in the Plan if otherwise eligible, but he
or she shall not be entitled, as a member of the Committee, to act or pass upon
any matters pertaining specifically to his or her own Account under the Plan.

 

8.8 Indemnification

The Company and any Affiliates employing Participants shall, and hereby do,
indemnify and hold harmless the members of the Committee, from and against any
and all losses, claims, damages or liabilities (including attorneys’ fees and
amounts paid, with the approval of the Board of Directors, in settlement of any
claim) arising out of or resulting from the implementation of a duty, act or
decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

 

8.9 Currency

The amount and notional investment of all Company Contributions shall be
calculated in U.S. dollars at actual exchange rates, as established by the
Committee. Any distributions from this Plan shall also be made in U.S. dollars.

 

-14-



--------------------------------------------------------------------------------

SECTION 9

Modification or Termination of Plan

 

9.1 Employers’ Obligations Limited

The Company intends to continue the Plan indefinitely, and to maintain each
Participant’s Account until it is scheduled to be paid to him or her in
accordance with the provisions of the Plan. However, the Plan is voluntary on
the part of the Company, and the Company does not guarantee to continue the
Plan. The Company at any time may, by amendment of the Plan, suspend or
discontinue Company Contributions, with or without cause. Complete
discontinuance of all Company Contributions shall be deemed a termination of the
Plan.

 

9.2 Right to Amend or Terminate

The Board of Directors reserves the right to alter, amend or terminate the Plan,
or any part thereof, in such manner as it may determine, at any time and for any
reason. The Board of Directors may delegate its authority under this subsection
to any individuals or committee. The Company, in its sole discretion, may seek a
private letter ruling from the Internal Revenue Service regarding the tax
consequences of the Plan. If such a ruling is sought, the Committee shall have
the right to adopt such amendments to the Plan, including retroactive
amendments, as the Internal Revenue Service may require as a condition to the
issuance of such ruling.

 

9.3 Effect of Termination

If the Plan is terminated pursuant to this Section 9, the balances credited to
the Accounts of the affected Participants shall be distributed to them at the
time and in the manner set forth in Section 6; provided, however, that the
Committee, in its sole discretion, may authorize accelerated distribution of
Participants’ Accounts as of any earlier date; provided that such discretion
reserved to the Committee to accelerate the form and timing of the distribution
of Participants’ Accounts shall be exercised only to the extent the termination
of the Plan arises pursuant to and in accordance with one of the following
provisions:

 

  (a)

Corporate Dissolution or Bankruptcy. The Plan is terminated and liquidated by
the Company within 12 months of a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to
Section 503(b)(1)(A) of the Bankruptcy Code, provided such amounts are included
in the Participants’ gross incomes in the latest of the following years (of, if
earlier, the taxable year in which such amounts are actually or constructively
received): (i) the calendar year in which the Plan is terminated and liquidated,
(ii) the first calendar year in which amounts are no longer subject to a

 

-15-



--------------------------------------------------------------------------------

  substantial risk of forfeiture, or (iii) the first calendar year in which the
payment is administratively practicable.

 

  (b) Change of Control Event. The Company takes irrevocable action to terminate
and liquidate the Plan within the 30 days before or 12 months after the
occurrence of a Change of Control, provided that all other plans sponsored by
the Company and any of its Affiliates after the Change of Control with which the
Plan is required to be aggregated under Section 409A of the Code are terminated
and liquidated with respect to each Participant that experienced the Change of
Control, so that all such Participants are required to receive a distribution of
the amounts deferred under the Plan and such aggregated plans within 12 months
of the date the Company took such irrevocable action to terminate and liquidate
all such aggregated plans.

 

  (c) Termination of All Similar Arrangements. The Plan is terminated and
liquidated by the Company, provided (i) the termination and liquidation does not
occur proximate to a downturn in the financial health of the Company; (ii) the
Company terminates and liquidates all other plans required to be aggregated
under Section 409A if the same Participant had deferrals of compensation under
all such aggregated plans, (iii) no payments are made on account of the
terminations (other than payments that would have been payable in the absence of
the plan terminations) within 12 months of the date the Company takes
irrevocable action to terminate and liquidate all such aggregated plans,
(iv) all payments are made within 24 months of the of the date the Company takes
irrevocable action to terminate and liquidate all such aggregated plans, and
(vi) within three years following the date the Company takes irrevocable action
to terminate and liquidate all such aggregated plans, the Company and its
Affiliates do not establish any new nonqualified deferred compensation plans
that would otherwise have been aggregated with the Plan under Section 409A of
the Code if the same Participant participated in both plans.

 

  (d) Other. The Plan is terminated and liquidated pursuant to and in accordance
such other events and conditions prescribed under Section 409A of the Code.

 

-16-



--------------------------------------------------------------------------------

SECTION 10

General Provisions

 

10.1 Inalienability

In no event may either a Participant, a former Participant or his or her
Beneficiary, spouse or estate sell, transfer, anticipate, assign, hypothecate,
or otherwise dispose of any right or interest under the Plan; and such rights
and interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process. Accordingly, for
example, a Participant’s interest in the Plan is not transferable pursuant to a
domestic relations order.

 

10.2 Successors, Acquisitions, Mergers, Consolidations

The terms and conditions of the Plan shall inure to the benefit of and bind the
Company, the Participants, their successors, assigns and personal
representatives.

 

10.3 Rights and Duties

Neither the Company nor the Committee shall be subject to any liability or duty
under the Plan except as expressly provided in the Plan, or for any action
taken, omitted or suffered in good faith.

 

10.4 No Right to Company Assets

No Participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds or property of the Company whatsoever, including,
without limiting the generality of the foregoing, any specific funds, assets, or
other property which the Company, in its sole discretion, may set aside in
anticipation of liability hereunder. Any benefit which becomes payable hereunder
shall be paid from the general assets of the Company. A Participant shall have
only a contractual right to the amounts, if any, payable hereunder to that
Participant. The Company’s obligations under this Plan are not secured or funded
in any manner, even if the Company elects to establish a trust with respect to
the Plan. Even though benefits provided under the Plan are not funded, the
Company may establish a trust to assist in the payment of benefits. All
investments under this Plan are notional and do not obligate the Company (or its
delegates) to invest the assets of the Company or of any such trust in a similar
manner.

 

10.5 No Enlargement of Employment Rights

Neither the establishment or maintenance of the Plan, the making of any Company
Contributions nor any action of the Company or the Committee, shall be held or

 

-17-



--------------------------------------------------------------------------------

construed to confer upon any individual any right to be continued as an employee
of the Company or any Affiliate nor, upon dismissal, any right or interest in
any specific assets of the Employers other than as provided in the Plan. The
Company and its Affiliates expressly reserve the right to discharge any employee
at any time.

 

10.6 Apportionment of Costs and Duties

Whenever the Company is permitted or required under the terms of the Plan to do
or perform any act, matter or thing, it shall be done and performed by any
officer or employee of the Company who is thereunto duly authorized by the Board
of Directors of the Company.

 

10.7 Company Contributions Not Counted Under Other Employee Benefit Plans

Company Contributions under the Plan will not be considered for purposes of
contributions or benefits under any other employee benefit plan sponsored by the
Company or any of its Affiliates.

 

10.8 Applicable Law

The provisions of the Plan shall be construed, administered and enforced in
accordance with applicable Federal law, and to the extent not preempted thereby
or inconsistent therewith, with the laws of the State of Wisconsin, without
regard to the conflicts of laws provisions of that State or any other
jurisdiction. Without limiting the generality and applicability of the foregoing
and notwithstanding any provision in the Plan to the contrary, if and to the
extent that the payment of any Accounts would otherwise violate the requirements
of Section 409A of the Code, such Accounts shall be paid under such other
conditions determined by the Administrator or the Committee, as the case may be,
that cause the payment of such Accounts to comply with Section 409A of the Code
and the Plan shall be construed and administered accordingly to achieve that
objective.

 

10.9 Responsibility for Legal Effect

No representations or warranties, express or implied, are made by the Company or
the Committee and neither the Company nor the Committee assumes any
responsibility concerning the legal, tax, or other implications or effects of
the Plan.

 

10.10 Severability

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provisions of the Plan, and in lieu
of each provision which is held invalid or unenforceable, there shall be added
as part of the Plan a

 

-18-



--------------------------------------------------------------------------------

provision that shall be as similar in terms to such invalid or unenforceable
provision as may be possible and be valid, legal, and enforceable.

 

10.11 Captions

The captions contained in and the table of contents prefixed to the Plan are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge or describe the scope or intent of the Plan nor in any way shall
affect the construction of any provision of the Plan.

 

-19-